       Case
        Case2:18-cr-00292-DWA
             2:18-cr-00292-DWA Document
                                Document224-1
                                         225 Filed
                                              Filed04/21/20
                                                    04/21/20 Page
                                                              Page11ofof11




               IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                       )
                                               )
             v.                                )   Criminal No. 18-292
                                               )
ROBERT BOWERS                                  )

                              ORDER OF COURT

      Upon consideration of the Consent Motion to Extend the Time for Filing

Pretrial Motions, it is hereby ORDERED that the motion is GRANTED.

      IT IS ORDERED that any pretrial motions referred to in Local Criminal Rule

12 are due on or before July 22, 2020.

      IT IS FURTHER ORDERED that the delay resulting from this extension of

time (April 23, 2020 until July 22, 2020) be deemed excludable delay under the

Speedy Trial Act 18 U.S.C. '3161 et seq. For the reasons stated in Mr. Bowers’

motion, the Court finds that the ends of justice served by granting this continuance

outweigh the best interest of the public and the defendant to a speedy trial.

Specifically, the court finds that this continuance is justified given the complexity of

the case, pursuant to 18 U.S.C. ' 3161(h)(7)(A) and (B)(ii).




 April 21, 2020
_____________________                          __________________________
Date                                           Donetta W. Ambrose
                                               United States Senior District Judge
